NOTE: This order is nonprecedential.


  mniteb ~tate~ QCourt of ~eaI~
      for tbe jfeberaI QCircuit

               RANDOLPH T. GREEN,
                  Claimant·Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
                  Respondent-Appellee.


                       2012·7054


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-0332, Judge Lawrence B.
Hagel.


                     ON MOTION


                       ORDER

   Eric K. Shinseki, Secretary of Veterans Affairs, moves
without opposition for a 10·day extension of time, until
March 12, 2012, to file his informal response brief.
Randolph T. Green opposes.

   Upon consideration thereof,
GREENv.DVA                                              2

      IT Is ORDERED THAT:

      The motion is granted.

                               FOR THE COURT


      MAR 09 2012               /s/ Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Randolph T. Green
    Joshua E. Kurland, Esq.
s21
                                       u.s. COURn~~PEALS FOR
                                         THE FEDERAL CIRCUIT
                                          MAR 092012
                                            JAN HORBALY
                                               CLERK